Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 7 January 2022 have been entered. Claims 1, 7, 12-15, 22, 26, 27, 37, 38 have been amended. Claims 2-6, 8-10, 21 have been canceled.  Claims 39-47 have been added. Claims 1, 7, 12-15, 22, 26, 27, 37-47 are still pending in this application, with claims 1, 37, and 38 being independent.

Response to Arguments
The Applicants’ arguments (page 25 filed 7 January 2022) regarding the objection to the specification have been fully considered and found persuasive.  The Applicants have modified the hyperlinks embedded in the specification.  The modified hyperlinks do not appear to be executable, after brief experimentation.  Thus, the objection to the specification has been withdrawn.

The Applicants’ arguments (pages 25-26 filed 7 January 2022) regarding the objection to claim 15 have been fully considered and found persuasive.  The redundant term “areas” has been deleted.  Thus, the objection to claim 15 has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Agnew on 3/15/2022 .

The application has been amended as follows: 
	In claim 43 line 2, change “the current viewpoint of the user” to --a current viewpoint of a user--.

Allowable Subject Matter
Claims 1, 7, 12-15, 22, 26, 27, 37, 38, 39-47 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest obtaining a second point cloud, the second point cloud representing a temporally later version of the first point cloud; and 
generating a hierarchical representation of changes between the first and second point clouds, comprising: 
identifying areas in the first point cloud that correspond to changes between the first and second point clouds; 
prioritizing the identified areas based on visual significance of the corresponding changes; 
selecting a highest priority area of the identified areas; 
determining transformation that represents the changes between the first and second point clouds for the selected highest priority area; 
sending a representation of the determined transformation to the client device; and 
updating the first point cloud by applying the determined transformation to the first point cloud.
The prior art of record, taken alone or in combination, fails to teach or fairly suggest 
identifying changes between two temporally separated point clouds, 
prioritizing the changes based on the visual significance of the changes,
selecting the highest priority area of change to apply to the first point cloud.

Regarding claim 37, in light of the allowance of claim 1, the server in claim 37 comprises similar allowable subject as claimed by the method in claim 1. Therefore, claim 37 is allowed for the same reasons as claim 1.

Regarding claim 38, in light of the allowance of claim 1, the method in claim 38 comprises similar allowable subject as claimed by the method in claim 1. Therefore, claim 38 is allowed for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613